DETAILED ACTION
This office action is in response to the amendment filed on January 13, 2022. Claims 1-17 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 17 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (4616534).

In reference to claim 11, Park et al. disclose a pipe wrench comprising: a handle comprising a first end and a second end (see figure below), a fixed jaw (15) disposed at the second end of the handle (Figure 1), a rotatable jaw (13) pivotally attached (at 14) to the second end of the handle, and comprising a first engaging end (i.e. teeth of jaw 13) and a second driven end (see figure below) and a lever arm (12) pivotally attached (at 16) to and extending through the handle (note; the definition of the term “through” is “in at one end, side, or surface and out at the other”. Annotated Figure 3 below, clearly shows that the lever arm [12] extends in one end, side, or surface of the handle and extends out at the other end, side, or surface of the handle thereby meeting the definition and thus the limitation of the claim), the lever arm comprising a handle portion and an actuating portion (see figure below), wherein when the lever arm rotates relative to the handle, the actuating portion is in contact with the second driven end of the rotatable jaw causing the rotatable jaw to rotate relative to the second end of the handle (Figures 1-3). 
[AltContent: textbox (Second side extension)]
[AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (Slot)][AltContent: ][AltContent: arrow][AltContent: textbox (First side extension)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow]
    PNG
    media_image1.png
    138
    703
    media_image1.png
    Greyscale


[AltContent: textbox (Tethering aperture)][AltContent: textbox (Second row 
of teeth)][AltContent: textbox (Actuating portion)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First row 
of teeth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle portion)][AltContent: arrow][AltContent: textbox (Second driven end)][AltContent: arrow]
    PNG
    media_image2.png
    387
    830
    media_image2.png
    Greyscale

[AltContent: textbox (Other end, side, or surface of the handle)]
[AltContent: arrow][AltContent: textbox (One end, side, or surface of the handle)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lever extending “out at the other” end, side, or surface of the handle )][AltContent: textbox (Lever extending “in at one end, side, or surface” of the handle)]
    PNG
    media_image3.png
    239
    573
    media_image3.png
    Greyscale



In reference to claim 12, Park et al. disclose that the fixed jaw comprises a convex set of teeth (15, Figure 1). 

In reference to claim 13, Park et al. disclose that the rotatable jaw comprises a first row of teeth and a second row of teeth disposed at an angle relative to the first row of teeth (see figure above). 

In reference to claim 14, Park et al. disclose that a spring (21) configured to bias the rotatable jaw towards the fixed jaw and into a closed position (Column 2, Lines 20-21). 

In reference to claim 17, Park et al. disclose that the handle comprises a tethering aperture at the first end (see figure above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350). 

In reference to claim 1, Park et al. disclose a pipe wrench comprising: a handle (11) comprising a first end (see figure below) and a second end (see figure below), the second end comprising a first side extension (see figure below) and a second side extension (see figure below) forming a slot therebetween (see figure below), a fixed jaw (15) disposed at the second end of the handle (Figure 1), a rotatable jaw (13) pivotally attached (at 14) to the second end of the handle between the first and second side extensions via a first pinned connection (at 14), the first pinned connection defining a first pivot point (14), the rotatable jaw comprising a first engaging end (i.e. teeth of jaw 13) on a first side of the first pivot point and a second driven end (see figure below) on a second side of the first pivot point; and a lever arm (12) pivotally attached to the handle via a second pinned connection (at 16), the second pinned connection defining a second pivot point (16), the lever arm comprising a handle portion (see figure below) extending from the second pivot point toward the first end of the handle and an actuating portion (see figure below) extending through the slot of the handle (note; the “in at one end, side, or surface and out at the other”. Annotated Figure 3 below, clearly shows that the lever arm [12] extends in one end, side, or surface of the slot of the handle and extends out at the other end, side, or surface of the slot of the handle thereby meeting the definition and thus the limitation of the claim), and contacting an external surface of the second driven end of the rotatable jaw (Figures 1-3), but lacks, the fixed jaw comprising an attachment projection configured to be inserted into the slot between the first and second side extensions. However, Cheng teaches that it is old and well known in the art at the time the invention was made to provide a fixed jaw (13) with an attachment projection (i.e. rear portion of 13, see Figure 2) that is configured to be inserted into a slot (not labeled but formed between left 10 and right 10, Figure 1) located between first (left 10) and second (right 10) side extensions (Figures 1 and 2). In addition, Jiang also teaches that it is old and well known in the art at the time the invention was made to provide a fixed jaw (41) with an attachment projection (42, see Figure 4) that is configured to be inserted into a slot (see annotated figure 4 below) located between first and second side extensions (Figures 1-5 and annotated figure 4 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fixed jaw, of Park et al., with the known technique of providing a fixed jaw with an attachment projection configured to be inserted into the slot between the first and second side extensions, as taught by Cheng or Jiang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively fixes the jaw to the handle thereby preventing any unwanted disconnection during normal 

[AltContent: textbox (Second side extension)]
[AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (Slot)][AltContent: ][AltContent: arrow][AltContent: textbox (First side extension)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow]
    PNG
    media_image1.png
    138
    703
    media_image1.png
    Greyscale





[AltContent: textbox (Actuating portion)][AltContent: arrow]
[AltContent: textbox (Handle portion)][AltContent: arrow][AltContent: textbox (Second driven end)][AltContent: arrow]
    PNG
    media_image2.png
    387
    830
    media_image2.png
    Greyscale



[AltContent: textbox (Second side extension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First side extension)][AltContent: textbox (Slot)][AltContent: ]
    PNG
    media_image4.png
    340
    326
    media_image4.png
    Greyscale




[AltContent: textbox (Other end, side, or surface of the slot of the handle)]
[AltContent: textbox (One end, side, or surface of the slot of the handle)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lever extending “out at the other” end, side, or surface of the slot of the handle )][AltContent: textbox (Lever extending “in at one end, side, or surface” of the slot of the handle)]
    PNG
    media_image3.png
    239
    573
    media_image3.png
    Greyscale


structural limitations of the claims, the device would also obviously provide that the lever arm provides at least a two-to-one mechanical advantage for rotating the rotatable jaw when the lever arm is rotated about the second pivot point causing the actuated end of the lever arm to drive the external surface of the second driven end of the rotatable jaw to rotate the rotatable jaw about the first pivot point. 

Claims 5-7 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350) and Schwaiger (2713803). 

In reference to claim 5, Park et al. disclose the claimed invention as previously mentioned above, but lack, the handle portion of the lever arm is formed with a u-shaped slot, and the handle at least partially fits within the u-shaped slot. However, Schwaiger teaches that it is old and well known in the art at the time the invention was made to provide a handle portion (29) of a lever arm (26/29) being formed with a u-shaped slot (formed between left 29 and right 29 in Figure 8 and see Column 2, Line 31), and a handle (12) at least partially fits within the u-shaped slot (Figures 1, 3, 4 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle portion of the lever arm, of Park et al., with the known technique of providing a handle portion of a lever arm formed with a u-shaped slot, as taught by Schwaiger, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile 

In reference to claim 6, Schwaiger discloses that the u-shaped slot of the handle portion comprises a first sidewall (left 29) and a second sidewall (right 29, Figure 8). 

In reference to claim 7, Schwaiger discloses that the first sidewall and the second sidewall each comprise an attachment flange (left 31 and right 31, respectively, Figures 4 and 7).

Claim 8, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350), Schwaiger (2713803) and Lemmens (6128943) or Chamblee (4689865).

In reference to claim 8, Park et al. disclose the claimed invention as previously mentioned above and Schwaiger further shows that a second pinned connection (at 32) comprises a second pin (32) that extends through the handle (12) and the attachment flanges (31) of the first and second sidewalls (Figures 1 and 3) allowing for relative rotation of the handle and the attachment flanges (Figures 1 and 4), but lack, a second circlip securing the second pin. However, Lemmens teaches that it is old and well known in the art at the time the invention was made to provide a technique for securing a pivot pin (at 24, similar to the pivot pin 32, of Schwaiger) to opposing handle portions (20, Figure 1b) by using a circlip (40) for securing the pin. In addition, Chamblee also .   

Claim 10, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350) and Lemmens (6128943) or Chamblee (4689865).

In reference to claim 10, Park et al. disclose the claimed invention as previously mentioned above and further shows that the first pinned connection comprises a first pin (14) that extends through the rotatable jaw and the first and second side extensions (see Figure 2) allowing for relative rotation of the rotatable jaw the first and second side extensions (see Figures 1 and 3), but lacks, a first circlip securing the first pin. However, Lemmens teaches that it is old and well known in the art at the time the invention was made to provide a technique for securing a pivot pin (at 24, similar to the pivot pin 14, of Park et al.) by using a first circlip (40, Figure 1b). In addition, Chamblee also teaches .   

Claim 15, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Chartier et al. (6742419). 

In reference to claim 15, Park et al. disclose the claimed invention as previously mentioned above, but lack forming, the spring as a torsion spring. However, Chartier et al. teach that it is old and well known in the art at the time the invention was made to form a spring (44, similar to spring 21, of Park et al.) as a torsion spring (Column 3, Lines 58-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to secure the spring, of Park et al., with the known technique of forming a spring as a torsion spring, as taught by Chartier et al, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a torsion spring that provides .     

Claim 16, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Schwaiger (2713803). 

In reference to claim 16, Park et al. disclose the claimed invention as previously mentioned above, but lack, the handle portion of the lever arm is formed with a u-shaped slot, and the handle at least partially fits within the u-shaped slot. However, Schwaiger teaches that it is old and well known in the art at the time the invention was made to provide a handle portion (29) of a lever arm (26/29) being formed with a u-shaped slot (formed between left 29 and right 29 in Figure 8 and see Column 2, Line 31), and a handle (12) at least partially fits within the u-shaped slot (Figures 1, 3, 4 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle portion of the lever arm, of Park et al., with the known technique of providing a handle portion of a lever arm formed with a u-shaped slot, as taught by Schwaiger, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a handle portion that more effectively embraces with the handle as the handle portion pivot between various positions.  



Allowable Subject Matter
Claims 2-4 are allowed for the reasons previously set forth in the Office Action filed on November 9, 2021.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “As shown, portion 19 of the “lever arm’, likened by the Examiner to an actuating portion, extends into, but not through, a slot in the handle” 11. Accordingly, all elements of originally presented claim 1 are not taught by the cited references.” However, the examiner respectfully disagrees with this statement. As discussed in the rejection above, the definition of the term “through” is defined according to www.dictionary.com as being; “in at one end, side, or surface and out at the other”. Annotated Figure 3 in the rejection above, clearly shows that the lever arm (12) extends in one end, side, or surface of the handle or of the slot of the handle and extends out at the other end, side, or surface of the handle or of the slot of the handle thereby meeting the definition and thus the limitation of the claim. If the applicant believes that a structural difference exists with respect to the prior art, the claims should be amended with additional structural limitations pertaining to such structural differences. For example, further defining how the slot extends with respect to a longitudinal axis of the handle and further defining how the actuation portion of the lever extends completely through the slot with respect to the handle longitudinal axis. However, since all of the structural limitations of the claims as currently proved have been met the examiner believes that the rejection is proper and thus is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723